Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 1 of 30

IN THE UNITED STATES MIDDLE DISTRICT COURT OF
PENNSYLVANIA,
CIVIL DIVISION- LAW

ANDRE YANICK AINA,
PETITIONER,

Vv. CASE No.

THE COMMONWEALTH OF PENNSYLVANIA,
Carmine W. Prestia

Thomas King Kistler

Jonathan David Grine

Kathleen Kane

Jason A. Lambrino

PENNSYLVANIA STATE POLICE,

Trooper Luke Straniere

Trooper Jeremy Hoy

Trooper Corporal Grenci

CENTRE COUNTY DISTRICT ATTORNEY’S OFFICE
Stacy Parks Miller

Adam Luke Morris

Jessica Heveran Lathrop

CENTRE COUNTY CORRECTIONAL FACILITY

C.O. Lieutenant Rusnak

C.O. Baughman

C.O. Lear

C.O. Corl

PENNSYLVANIA DEPARTMENT OF CORRECTIONS
BARRY SMITH, HOUTZDALE SUPERINTEDENT
MOHAMMAD NAJI, MEDICAL DIRECTOR

KURT GEOFFREY MATTERN, DENTAL SURGENT SPECIALIST
TRACY BAKAYSA, DENTAL ASSISTANT

JOHN DOE
Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 2 of 30

JOHN DOE 2
JOHN DOE 3
JOHN DOE 4
JOHN DOE 5
JANE DOE

JANE DOE 2
JANE DOE 3

 

CIVIL COMPLAINT

 

100.000,000.00 in Punitive Damages. This civil action against the Pennsylvania State Trooper

Luke Straniere, Trooper Jeremy Hoy, Corporal Grenci, District Attorney Stacy Parks Miller,
Assistant District Attorney Adam Luke Morris, Assistant District Attorney Jessica Heveran
Lathrop, Attorney General Kathleen Kane, Centre County Judge(s); Thomas King Kistler,
Jonathan D. Grine, Carmine w. Prestia, Brian Marshall, Centre County C.O. Coral, C.O.
Baughman, and C.O. Leer, Barry Smith, Mohammad Naji, Kurt Geoffrey Mattern, and Tracy

Bakaysa and to have the immunity removed based on statute, 42 Pa.C.S.A. 5422, and the fact the

. Commonwealth of Pennsylvania collaborated with said respondent(s) in an ill-will attempt to
injury the Petitioner through defamation of character, loss of consortium, loss of time, loss of
liberty, loss of wages , loss of time, pain and suffering, mental anguish, actual personal injury,
false arrest, wrongful conviction, malicious prosecution, and malicious abuse of process in the
Centre County Case No. CP-14-CR-00688-2015 based on misrepresented facts about the
elements of Count 1.18 Pa.C.S.A.6105 and Count 2. 18 Pa.C.S.A4.6106. These were the reasons
the Petitioner had been arrested, when Count 1 had been dismissed with prejudice at the
Omnibus Suppression Hearing and Count 2 prima facie was never proven thereafter by the

Commonwealth which was later vacated after the Petitioner had served 4 years, 11 months,
Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 3 of 30

and 23 days for failure the to prove the SKS-Rifle was an element as a “firearm” as defined by
18 Pa.C.S.A.6102. Thereafter the Commonwealth had misrepresented the factual basis of the
arrest through malicious abuse and malicious prosecution of the Petitioner on a continuous basis
in the ill will attempt to keep the Petitioner incarcerated. The Pennsylvania Superior Court had
found out that both Trooper’s that had testified and the Prosecutors in the case had
misrepresented evidence factually, due to their false testimony, the final decision of the
Pennsylvania Superior Court (Case No. 1469 MDA 2018) the Superior Court could only vacate
the only remaining charge (18 Pa.C.S.A. 6106) which was the only remaining charge, the other
counts on the indictment couldn’t be thrown out because all other counts had been served in full.
The following Petitioner/Plaintiff is suing in this civil complaint for damages, for loss of time,
loss of freedom, wrongfully incarceration, defamation, mental anguish, malicious prosecution,
malicious abuse of process, etc., in compensatory damages, and punitive damages, set forth in

the complaint are facts of the following:

Factual History

1. On April 8, 2015, the Petitioner had been pulled over approximately at 1:35 PM EST on
I-80 Westbound. The Petitioner was Arrested on Charges ranging from Count 1. 18
Pa.C.S.A.6105 was dismissed with prejudice FELON NOT TO POSSESS(for not being a
felon), Count 2. 18 Pa.C.S.A.6106 FIREARMS NOT TO BE CARRIED WITHOUT A
LICENSE (Vacated for insufficient evidence), Count 3. 35 P.S. 780-113(a)(31)Gij)DRUG

PARAPHENELIA (found after initial traffic stop because no drugs were found at initial
Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 4 of 30

traffic stop), Count 4. 35 P.S. 780-113(a)(32) SMALL AMOUNT OF MARIJUANA(no
marijuana found at the initial traffic stop found after the false arrest), Count 5. 18
PA.C.S.A.908 OFFENSIVE PROHIBITED WEAPON (exception in subsection (b)of
statute would have overturned this conviction if the Petitioner hadn’t served this sentence
in full), Count 6. 75 Vehicle Code 3313 (d)(1.1) LEFT LANE VIOLATION (no evidence
of the Petitioner being in the left lane), Count 7. 75 Vehicle Code 3362 SPEEDING (was
found innocent),(Exhibit(s) 13, 5). Trooper Corporal Grenci was the officer who stated
on the video that the petitioner “is he a felon? and to check if he had any
felonies’(request discovery video of Motor Vehicle Recording) Exhibit 27. The
statements the Petitioner made was that he was a ghostwriter/musician at the time and
made music for several artists and worked with rappers in businesses regarding T-Shirts
which the officer’s false arrest had hindered by having taken the Petitioner’s artwork and
raps and confiscating them and then destroying them (valued at Est.50-75% Royalties for

each song), for John Doe’s 1-5 and Jane Doe’si-3 based on Confidentiality Agreement.

On April 22, 2015, the Petitioner had his Preliminary and was wrongfully bound over to
the Trial Court by Judge, Carmine W. Prestia, due to the fact the Commonwealth, Adam
Luke Morris, had misrepresented the main charge of the arrest in Count 1. 18
Pa.C.S.A.6105 which was dismissed with prejudice. Furthermore the Commonwealth
had failed to show the prima facia in the Count 2. 18 Pa.C.S.A. 6106 in which the first
element (a) proving it’s a “firearm” as defined in 18 Pa.C.S.A. 6102. The prosecutor
Adam Luke Morris had allowed the Trooper to use Count 1 in the indictment with false

facts and his own actual misrepresentation of the law by misrepresenting facts of PA Law
Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 5 of 30

, in which the Court used case law in the opinion, Freeman y.Pennsvlvania State Police,

2 A.3d 1259, after having persuaded the court with falsely represented facts in an

 

argument so the case wouldn’t get dismissed outright by misrepresenting these exacts
facts, “that the statute in Virginia was equivalent to a felony in Pennsylvania”
(Preliminary Transcripts Page.18 Line.9-Page.19 Line.22) (which was later found to be
false) in Exhibit 12-O, to misrepresent the prima facia to Preliminary Court.
Furthermore, this was the basis for the unlawful arrest as shown, the Petitioner had an
exception to having a “stun-gun(taser) for his protection (self-defense) because he carries
large somes of money” an affirmative defense in 18 Pa.C.S.A.908(b) as stated by the

Trooper in testimony (Preliminary Transcripts Page.6 Line20-23).

. On May 20, 2015, Stacy Parks Miller put her signature of approval on the original

indictment after reviewing the case, Exhibit 5 .

. On May 24, 2015, Petitioner had been assaulted as a Pre-Trial Detainee having
permanently damaging and scarring to his face, with a deviated septum, contusions on the
frontal lobe due to the Petitioner fearing for his life and requesting to be put into a
different cell and was forced into a cell, subsequently the Petitioner was slammed into a
metal door with handcuffs on for approximately 3-4 minutes while guards sat and
laughed, and had his eye hanging out of the socket in which the Petitioner/Plaintiff was
required to have surgery on his eye and CT Scan and MRI of the all ligaments in facial
and bone structure and X-ray on his ankle were he was taken to Nittany Hospital for his

injuries with failure to get an ambulance from the Centre County Prison, Exhibit(s) 14.15.
Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 6 of 30

5. On May 25, 2015, Petitioner had been released from Nittany Hospital, Exhibit 14 .

6. On July 31, 2015, The Plaintiff was forced to sign under duress a Jury Trial Waiver by
Deborah Lux in order to receive a Omnibus Pre-Trial Motion to Suppress/ Motion to
Dismiss (NUNC PRO TUNC) Hearing. Therefore, the Plaintiff proved that the
prosecution had abused the Plaintiff right to due process in which the sentence was

vacated based on insufficient evidence and actual innocence.

7. August 3, 2015, The Plaintiff was not in the colloquy for his Jury Trial waiver due to the
fact he had been made to believe it was needed but in fact wasn’t necessary for the judge
to make a determination in the Omnibus Suppression issue, and due to that the Plaintiff
wasn’t knowingly, voluntarily, and willingly giving up that right in-front of the
suppression judge this was unconstitutional and violated the Plaintiff's rights and the PA

legislature.

8. August 18, 2015, the Plaintiff had his Suppression Hearing, in front of Judge Johnathan
D. Grine, the inconsistencies and misrepresentation of facts in Trooper Luke Straniere
testimony along with no discovery of the SKS-Rifle length or barrel length led the
judgment to be erred and the lack of prima facie evidence on Count 2. 18 Pa.C.S.A.6106
for the first element that the SKS-Rifle was (a) “firearm” as defined in 18. Pa.C.S.A.

6102, which didn’t aliow the plaintiff to have a fair trial.
9.

10.

il.

12.

Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 7 of 30

August 26, 2015, Count 1. 18 Pa.C.S.A.6105 had been dismissed with prejudice based
on the agreement of both parties in which the Omnibus Pre-Trial Motion to
Dismiss/(NUNC PRO TUNC)/Motion to Suppress was based on found, factually the
Petitioner wasn’t a felon and Count 1 had factual information that prejudiced the
Petitioner’s arrest through Count 2, which were found to be an unlawful arrest and
baseless (Post Conviction). The actions that had followed were the fruit of the poisonous

tree and should have been dismissed, Exhibit 5.

On or about September 2, 2015, Assistant District Attorney Adam Luke Morris had
signed the jury trial waiver without the signature of the any judge and without the
colloquy of the Plaintiff knowingly, voluntarily, and willingly giving up the right to a
Jury Trial. Adam Luke Morris also had filed a Brief accompanied with the
Commonwealth’s Memorandum of Law, Proposed Finding of Fact, and Conclusion of
Law,(Exhibit 6, 7) which fails to prove the SKS-Rifle element of being a “firearm” in

measuring barrel length and actual length as defined in 18 Pa.C.S.A.6102.

September 3, 2015, Kathleen Kane, Pennsylvania Attorney General, had signed off on the
Motion for Forfeiture and Condemnation of 3,090.00 US. Dollars and an I-Phone 6. The

Commonwealth had been Ruled Returnable as long as the Petition was timely answered.

September 18, 2015, the Omnibus Pre-Trial had been Denied, based on false information
found in the Proposed Finding of fact, Memorandum of Law, and Conclusion of Law

which were placed in the brief filed.
13.

14.

15.

16.

17.

18.

Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 8 of 30

September 25, 2015, the Plaintiff had his Pre-Trial Conference in which the Plaintiff had
asked his Lawyer at the time to relinquish his Jury Trial waiver, in which the Plaintiff's

Trial Counsel, Deborah Lux, had told the court and wrote it in her notes.

October 3, 2015, Deborah Lux the Plaintiff's Attorney had went against the Plaintiff's

wishes and had abused the process by scheduling a Non-Jury Trial.

October 5, 2015, was scheduled to be on a Jury Selection in which Deborah Lux had
stated that the Plaintiff was supposed to have been brought for Jury Selection but the
Centre County Sherriff’s Office failed to bring him which was her reasoning for why the
Jury Trial Waiver that was signed on July 31, 2015, was used and then taken back on

September 25, 2015.

On October 17, 2015, the Plaintiff was given the Notice to Appear to his Non-Jury Trial

on November 2, 2015, in which the record was never lost.

On October 28, 2015, the Plaintiff had filed a timely Answer to the Forfeiture and

Condemnation that was served on October 13, 2015.

On November 2, 2015, the Plaintiff had his Non-Jury Trial in which the President Judge

Thomas King Kistler was presiding, in which Count 1. 18 Pa.C.S.A.6105 was dismissed
19.

Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 9 of 30

with prejudice FELON NOT TO POSSESS, Count 2. 18 Pa.C.S.A.6106 FIREARMS
NOT TO BE CARRIED WITHOUT A LICENSE, Count 3. 35 P.S. 780-

113()G DG)DRUG PARAPHENELIA, Count 4. 35 P.S. 780-113(a)(32) SMALL
AMOUNT OF MARIJUANA, Count 5. 18 PA.C.S.A.908 OFFENSIVE PROHIBITED
WEAPON, Count 6. 75 Vehicle Code 3313 (d)(1.1) LEFT LANE VIOLATION, Count
7. 75 Vehicle Code 3362 SPEEDING. In which the Plaintiff was handed a verdict on the
following: Count 1. 18 Pa.C.S.A.6105 was dismissed with prejudice FELON NOT TO
POSSESS, Count 2. 18 Pa.C.S.A.6106 FIREARMS NOT TO BE CARRIED WITHOUT
A LICENSE Found Guilty, Count 3. 35 P.S. 780-113(a)(3 1)G)DRUG
PARAPHENELIA Found Guilty, Count 4. 35 P.S. 780-113(a)32) SMALL AMOUNT
OF MARIJUANA Found Guilty, Count 5. 18 PA.C.S.A.908 OFFENSIVE
PROHIBITED WEAPON Found Guilty, Count 6. 75 Vehicle Code 3313 (d)(1.1) LEFT
LANE VIOLATION Found Guilty, Count 7.75 Vehicle Code 3362 SPEEDING Found
Innocent. During Trial and in the closing arguments Jessica Heveran Lathrop had
falsified that the Petitioner needed a license for this firearm and the element was proven
by the Commonwealth, Trial Transcipts ({Page.20 Line.12-Page. 21 Line.1} {Page.60

Line.20 -Page.60 Line.18.}) Exhibit 3 .

On December 9, 2015, the Plaintiff had received an Order filed to the Court by ADA
Jason A. Lambrino saying he failed to answer the Forfeiture and Condemnation served on
October 13, 2015, which was false due to the fact the Petitioner had filed an Answer on.

October 28, 2015, (Exhibit(s)16,17) in which this was another malicious prosecution in
20.

21.

22.

23.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 10 of 30

which false narrative were used against the Plaintiff that forfeited the money which has

matured in an interest compound bearing account according to the legislature.

December 17, 2015, the Petitioner was sentenced to 3-6 Years for Count 2. Which was
ran concurrent to all charges. During Sentencing (Exhibit 4, Transcripts Page 17 lines 2-
10) the Prosecutor Jessica Heveran Lathrop had willingly requested for the destruction of
all contraband relating to the case which had prejudiced the Petitioner’s appeal, which

was a Brady violation.

On December 21, 2015, the Petitioner had filed his Post Sentence Motion in a timely

manner and was given a hearing on February 29, 2016. In which the Motion was Denied.

On March 11, 2016, the Petitioner had filed his Appeal through his appellant lawyer
Philip M. Masorti. In a Pro Se hearing for the Plaintiffs 3,090.00 USD and I-Phone 6 the
Petitioner had stated his businesses in which profits were made but the fact was that the
Court had used the testimonies of Trooper Jeremy Hoy and Trooper Luke Straniere
pending felony Nevada case as proof to forfeit the Plaintiff's money, which later the
Nevada case had been dismissed after the adjudication, the Money was forfeited illegally

without proper due process as seen in Exhibit 16, 17.

Thereafter the Plaintiff s Appellant Briefs were submitted on or about August 22, 2016.
24.

25.

26.

27.

28.

Case 4:21-cv-00794-MWB Document 1 Filed 04/30/21 Page 11 of 30

On December 9, 2016, the Superior Court had came up with a decision in which they
affirmed the Centre County Trial Court decision in Case No. 417 MDA 2016, this was
based on the false information and misrepresented facts of how the initial traffic stop
video had occurred through the Trooper testimony that was used and filed in the
Commonwealth’s Memorandum of Law, Proposed Finding of Fact, and Conclusion of

Law that was filed in the Suppression Hearing.

On March 16, 2017, the Plaintiff had filed a PCRA Petition claiming Trial Counsel
Deborah Lux, and Appellate Counsel Philip M. Masorti for being ineffective for the
insufficiency of evidence and affirmative defenses in declarations, BB, CC, and DD were
facts that were presented and added details of the insufficiency of evidence in regards to
the SKS-Rifle and an affirmative defense of the taser which had been in amendment filed

on or about April 24, 2017, in Exhibit 12 .
Thereafter, the Plaintiff had been given PCRA Counsel Charles Kroboth, Exhibit 5 .
On September 20, 2017, Plaintiff had claimed the PCRA Counsel Charles Kroboth

ineffective for failure in taking action in assisting the Plaintiff in his PCRA Claims which

were shown to have merit amongst filing his PCRA Pro Se, Exhibit 5 .

On October 23, 2017, on a telephone conference the Plaintiff had received stand-by

PCRA counsel, Karen G. Muir, based on the Judge Thomas King Kistler’s decision on
29,

30.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 12 of 30

allowing the Plaintiff to go Pro Se at the Court Hearing through telephone conference,

Exhibit 12 .

On December 19, 2017, the Plaintiff had a PCRA Conference/Motion Discovery Hearing
in front of Judge Thomas King Kistler for in which the Plaintiff had addressed the issue
that there was a Brady violation and the SKS-Rifle was insufficient evidence in the
element of a “firearm” as seen in PA.C.S.A. 6106 and defined in PA.C.S.A. 6102. The
other material evidence that had been used had been falsified for the wrongful conviction
of the Plaintiff, the Motion had been subsequently denied, this same motion was refiled
the same day as the hearing because the Commonwealth had argued it was my burden to
prove my claim regarding the measurement of the SKS-Rifle, The Plaintiff's argument

was that the Commonwealth never had proved that burden, Exhibit 12, 22.

On April 6, 2018 the Plaintiff had a Motion for Discovery Hearing in front of Judge
Brian K. Marshall in which the Petitioner had argued the same points as in the prior
motion heard on December 19,2017, with a different judge, valid points were drawn
based on the lack of proving the SKS-Rifle hadn’t been measure but again the Assistant
District Attorney Matt Metzger argued the fact that there was no valid proof of my points
based on the court having dismissed the prior motions with almost the same arguments
which prolonged the bad faith prejudice the Plaintiff had already incurred. As a result on

April 9, 2018, an Order was given to Denying the Motion, Exhibit 5, 12, 22.

 
31.

32.

33.

34.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 13 of 30

On May 15, 2018, an Order was given regarding my PCRA claims granted in part and
denied in part subsequently my issues for the Brady violation/Insufficient evidence on the
SKS-Rifle were denied and the only issue that was granted was the Jury -Trial Violation

and giving me a Non-Jury Trial, as seen in Exhibit 5, 12, 22, which the Plaintiff had filed

 

a Motion for Reconsideration on June 1, 2018 regarding these issues.

On June 4, 2018, an Order was given for a scheduled Evidentiary Hearing on July 6,

2018, as seen in Exhibit 5, 12, 22.

On June 20, 2018 the Plaintiff was given an Order Dismissing all arguments for being
untimely filed but were actually timely filed based on the fact the Plaintiff had still been
in imprisonment at SCI-Houtzdale, through the mailbox prisoner rule, he had put the

motion into the mailbox on June 1, 2018, Exhibit 5, 12, 22.

On July 6, 2018 the Plaintiff had his Evidentiary Hearing in which the Plaintiff had
exemplified that the SKS-Rifle’s measurement wasn’t given. The SKS-Rifle essential
element of the crime as being labeled a “firearm” had not been proven which leads to
reasonable doubt. The firearm not having been proved as a “firearm” lacks the prima
facie evidence for Count 2. 18 Pa.C.S.A. 6106, which had been the reason for the
unlawful arrest and ultimately the wrongful conviction of the Plaintiff. Trial counsel’s
actions were ineffective in saying he needed a Jury Trial Waiver in order to get a

suppression hearing when in fact the suppression motion that was done by Deborah Lux

and raising an affirmative defense in 18 Pa.C.S.A. 908(b) which was ultimately correct
35.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 14 of 30

and that Commonwealth’s malfeasant acts regarding the factual information in the
suppression issues, that was misrepresented even during and after the appeal in the
Commonwealth’s filing was a Brady Violation and misconduct that the Plaintiff had
claimed from around the time he filed his PCRA Petition(s) in April, which hadn’t been
rectified by the District Attorney’s office which shows current bad faith by not rectifying
all the factual information that was misrepresented during Court, which would have
allowed the Plaintiff to have been found innocent at suppression. Ultimately then the
motion to dismiss would have been Granted based on these facts that were
misrepresented and supposed to have been fixed NUNC PRO TUNC. The
Commonwealth’s prejudice ensued, in which the Objections toward the Plaintiff kept
being Sustained in this argument being presented to the Court while the Plaintiff was
trying to show bad faith was occurring and that the Commonwealth had failed in proving
the burden of proof on Multiple Counts which would lead to fruit of the poisonous tree

doctrine, Exhibit 5, 12, 22.

On July 24, 2018, the Plaintiff’s PCRA Petition was dismissed/denied, Exhibit 5, 12, 22.

. August 10, 2018 and August 14, 2018 the Plaintiff had filed a Writ of Habeas Corpus and

Motion for Reconsideration regarding insufficient evidence again with the SKS-Rifle
issue that the “firearm” an essential element wasn’t proved throughout the course of

Trial, as seen in Exhibit 5, 12.
37.

38.

39.

40.

Al.

42.

43.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 15 of 30

On August 21, 2018 the Plaintiff had appealed through the prisoner mailbox rule, the
denial and dismissal of the PCRA Claims to the Pennsylvania Superior Court, as seen in

Exhibit 5.

On August 24, 2018 The PCRA Trial Court had denied both the reconsideration and the

Writ of Habeas Corpus, as seen in Exhibit 5.

On August 29, 2018 The Superior Court had received the Notice to Appeal was claimed

as timely by both the Centre County Courts and the Superior Court, as seen in Exhibit 5.

On September 11, 2018, the Centre County Courts asked for the Pa.R.A.P. 1925(b).

On or about September 29, 2018, the Pennsylvania Superior Court had given an Order to
the Judge Brian K.. Marshall to Answer based on Pa.R.A.P. 1926 the decision that was
made the decision that was made on the July 24, 2018 in the PCRA Petition

denial/dismissal, Exhibit 5.

On or about November 30, 2018, the day in which the Superior Court had ordered the
Judge, Brian K. Marshall, had been asked to be given his memorandum and conclusion of

the denial, which was given to Superior Court thereafter with due diligence, Exhibit 5.

Thereafter there was an Order(s) given for the Appellate briefs to be turned in on or

abouts January- February 2019 and was timely extended until March-April 2019, along
44,

45.

46.

47.

4g.

49.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 16 of 30

with an extension of a request for application to raise the Maximum word limit to explain

all the facts in the Appellate brief.

On or abouts April 1, 2019, the Plaintiff had filed his Appeliate Brief in a timely manner

to the Pennsylvania Superior Court.

On or about April 10, 2019, the District Attorney’s Office had filed a Motion to Quash

Appeal based on the length of the Appellate brief based on the number of Exhibit(s) and

pages.

The Appeal had been squashed in an Order given on or about June 9, 2019 to the Plaintiff
for failure to follow Pa.R.A.P.2135, Exhibit 12.
On the June 16, 2019 the Plaintiff had filed a Reconsideration for the Appellate Brief to

be filed inside the Court Rule Pa.R.A.P. 2135, Exhibit 11.

On June 29, 2019, the Plaintiff had also filed the proof that he received after discovered
evidence on the SKS-Rifle measurements but was an allegation the Plaintiff had made
after trial and in prior PCRA filings which was the “firearm” element of the crime that

was never found to be proven by the Commonwealth as Seen in Commonwealth v. Todd

 

384 A.2d 1215, 477 Pa. 529 (1978): also Commonwealth v. Gillespie.

On July 9, 2019, an Order was given allowing the Plaintiff to file his Petition by August

17, 2019 as the final day without any more extension, Exhibit 11.
50,

51.

52.

53.

54.

55.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 17 of 30

On July 29, 2019, an Order from the Centre County Trial Court recognized the Petitioner
PCRA filed that had dimensions of the SKS-Rifle and where it was made and the model
which had an actual credible claim with proof which was being argued in the appeal sub

judis, and the Commonwealth had denied in earlier PCRA Petitions.

The Petitioner had filed his Appellate Brief that was granted through reconsideration on

or about August 13, 2019 and was filed in a timely manner, Exhibit 11.

On September 1, 2019 an Order was given for the District Attorney’s Office of Centre

County to respond with their Appellate Brief.

On or about November 8, 2019 the Commonwealth of Pennsylvania had requested for an

extension of time to file the appellate brief.

On or about December 8, 2019, the Commonwealth through the Centre County District
Attorney had agreed that they had falsely arrested, charged, and untimely convicted the

Plaintiff on Count 2. which was the reason for his incarceration, as seen in Exhibit 10.

Thereafter frivolous Motions were filed by the Commonwealth and the Plaintiff in trying
to speed up the process of the appeal being granted because of the Plaintiff's wrongful

incarceration when his innocence had already been announced by the Commonwealth
56.

57.

58.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 18 of 30

around in December 2019. Ultimately the Appeal was Granted on March 31, 2020 with

an Order to vacate the 3-6year sentence, Exhibit 8.

On April 1, 2020, there was an Emergency Motion in the Centre County Court given for
the Plaintiff to be released immediately upon consideration of the factual Wrongful

conviction and actual innocence, Exhibit 8.

The Plaintiff was released from Pennsylvania Department of Corrections, custody at

about 3 o’clock PM Eastern Time.

On or abouts April 1, 2020, a State of Emergency was declared in the State of
Pennsylvania in which Courts weren’t allowing paperwork to be filed in person which
caused confusion for the Plaintiff, in due diligence the Plaintiff was hindered in filing a
proper appeal based on misrepresented facts and has set the time from the 1-year mark
after the 30 days in which the Plaintiff could appeal to the Supreme Court from May 1,
2020. Which would lead the Statute of Limitations to be considered under the same
statute as part of the Pennsylvania Rules of Appellate Procedure as well as Pennsylvania

Rules of Civil Procedure.
59.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 19 of 30

INJURY/DAMAGES TO THE PLAINTIFF
SYNOPSIS

Loss of Consortium

The Plaintiff had been dating a Women since around August- September 2014 and based
on the scrutiny of this case and the defamation regarding music and the Plaintiff's chance
for a normal marriage had been tarnished when the Plaintiff had been incarcerated
without being able to see his loved one whom he had been dating based on the wrongful
conviction and thereafter based on the infidelity of trust issues based on defamation of
my character in other relationship’s while the Plaintiff was incarcerated. The
relationships that the Plaintiff had incurred after false imprisonment based on those trust
issues, the result was a loss of consortium.

Compensatory Damages 500,000.00 USD

Punitive Damages Requested

Defamation of Character

60. The Plaintiff had made a statement about his earnings with other musicians, business

associates regarding money and future plans, artwork, music lyrics which was later used
as public record in which other artists had used to defame the Plaintiff's career as a
musician/songwriter. Due to his failure to deliver those songs he had written to an
undisclosed artist his business reputation as a musician and song writer was tarnished.

Discovery Requested on the Copies of Music Lyrics as Proof
61.

62.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 20 of 30

Compensatory Damages Requested 500,000.00 USD

Punitive Damages Requested

 

The Plaintiff had been injured on May 24, 2015, when he was forced in a cell he didn’t
want to be in by C.O. Corl and Baughman, accompanied by C.O. Lear in the Restricted
Housing Unit to cell 7 which is an isolation cell with an inmate he didn’t want to be with
in the cell, as result the Plaintiff was forced into the cell and was beaten for 3-4 minutes
in a cell. The door was closed and the C.O.’s stood outside the cell window laughing as
the Plaintiff's face was slammed into the cell door until the Plaintiff's eye socket was
swollen and hanging off his face while being punch and kicked by the other cellmate, as

seen in Exhibit(s) 14, 15 .

Requested Amount 1,000,000.00 USD Compensatory Damages

Punitive Damages Requested

False Arrest/False Imprisonment/Perjury

The Plaintiff had been unlawfully arrested, falsely imprisoned (Preliminary Transcripts
Arrest; {Page. 5 Line.20- Page. 6 Line.20}{Page.15 Line 21-Page.16 Line.18};Miranda

Rights {Page.6 Line.18-Page.7 Line22}Exhibit 1)which were found to be a false narrative
63.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 21 of 30

based on the case being vacated and the Trooper perjured himself about the arrest being
and being mirandized through an inconsistent statement,(Suppression Transcripts
{Page.32 Line.11-Page.35. Line 21};Miranda Rights{Page 43 line 20 through 44 line 2}
Exhibit 2) to then further find a way for the Plaintiff to be convicted based on his prior
experience as an officer of the law through his training and inconsistent statements to be
formulated at Trial which all his statements were inconsistent (Non-Jury Trial .
Transcripts; Arrest {Page.20 Line1-20}{ Page 22 Line.1-14};Miranda Rights {Page.24

Lines 1-18} {Page.28 Line.2-Page.29 Line.4) .

Requested Amount 1,000,000.00 USD Compensatory Damages

Punitive Damages Requested

Malicious Prosecution/Abuse of Process/

The Commonwealth of Pennsylvania ADA Adam Luke Morris had misrepresented the
facts that the Plaintiff's Virginia misdemeanor conviction were equivalent to a
Pennsylvania Felony conviction which was used to bound over the case for a Felon Not
to Possess in Count 1.18 Pa.C.S.A. 6105(A) which was dismissed with prejudice. ADA

Adam Luke Morris allowed the case to continue based on unproven facts of the essential

 

element in Count 2. 18 Pa.C.S.A. 6106(A)(i) under Commonwealth y. Todd, 384 A.2d
1215, 477 Pa. 529 (1978): also Commonwealth y. Gillespie. In which the first element is

a “firearm”, the SKS-Rifle in question must be measured and the barrel length to see if it
Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 22 of 30

meets the requirements set forth in the definitions of a “firearm” as defined in 18
Pa.C.S.A. 6102. Which the Commonwealth failed to establish that burden of proof.
Which ADA Jessica Heveran Lathrop said she had established at Trial at the conclusion
of trial(Non-Jury Trial Transcripts; Reasonable Doubt {Page.60 Line.20- Page.61
Line.18}; 18* Amendment violation{Page.66. Line.16-Page.67 Line.23} Exhibit 3), were
the Plaintiff was abridged from speaking about his Constitutional violations about his not
wanting a Non-Jury Trial and the perjured statements regarding the SKS-Rifle which was
a false arrest based on Count 2 being vacated. Furthermore, the Plaintiffs case was
prejudiced even more when ADA Jessica Heveran Lathrop had requested that the
evidence in the Plaintiffs case and all contraband be destroyed (Sentencing Transcripts
Page 17 lines 2-10, Exhibit_4_). The continuous requests for Discovery by the Plaintiff
were on the basis of how long the weapon was, which was denied on several occasions.
In bad faith, the Commonwealth had hid and denied the SKS-Rifles measurements a total
of 6-7 times after it was held to be corrected; Post Sentence Motion, Direct Appeal Brief,
PCRA New Motion Commonwealth’s Answer, Motion for Discovery Dec.19 ,2017,
Motion for Discovery Apr.6 ,2018, Denial/Dismissal of PCRA Claims, and Writ of
Habeas Corpus and Motion for Reconsideration, the Plaintiff had requested the SKS-
Rifle measurement information/discovery and was denied. In Count 5. 18 Pa.C.S.A. 908
Prohibited Offensive Weapon there was an affirmative defense of self-defense/protection
as seen in 18 Pa.C.S.A. 908(b) which was stated for the record on several occasions by
the Commonwealth and the Petitioner, but was still convicted of this crime and the
Petitioner wasn’t allowed to appeal Count 5 due to the fact the Petitioner had served the

sentence in full which was an abuse of the process (Exhibits 1, 5, 9, 10. Preliminary

 
64.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 23 of 30

Transcripts Page.6 Lines.20-23,) but should have been dismissed due to the Omnibus

Pre-Trial Suppression Motion/Motion to Dismiss(Nunc Pro Tunc).

Compensatory Damages 5,000,000.00 USD

Punitive Damages Requested

 

The Commonwealth of Pennsylvania taken the Petitioner liberty and property and
destroyed his property, violated his due process, took his gun rights away from him, took
his right as a U.S. citizen to vote in the 2016 election and convicted him of his first felony
with the potential to have convicted him for 7 % years-15 years imprisonment for the
Petitioner’s Indictment in which the Petitioner lost his liberty to exercise certain rights,
the right to be free from cruel and unusual punishment, life, liberty, property and the
pursuit of happiness of a dreams worth more than money. Exhibit(s),3_{Page.66 Line. 16-
Page.67 Line.23}1* Amendment Violation; Exhibit 8, 2" Amendment Violation;
Exhibit(s) 16.8 4 Amendment Violation; Exhibit 4 {Page.17 Lines.2-10}, Exhibit 25
DUI of Trial Judge , 6 Amendment Violation; Exhibit(s) 14, 15, 8 Amendment
Violation; Exhibit 8, 14 Amendment Violation.

Property Lost: Car Volvo 840, Phones with phone numbers of celebrities, (Exhibit 23)
Destroyed: Artwork, Lyrics, property in Nevada, a lifetime of networking. (Exhibit 23)
Constitutional Violations that were violated: 18'‘ Amendment, 2"? Amendment, 4%

Amendment, 6 Amendment, 8 Amendment, 14 Amendment.
65.

66.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 24 of 30

Compensatory Damages 1,000,000.00 USD

Punitive Damages Requested

Loss of time
The Petitioner was Convicted and sentenced to 3-6 years for a crime he didn’t commit.
Spent 4 years 1imonths and 24 days imprisonment for actual innocence which started on

the date of imprisonment April 8, 2015; Date of Release April 1, 2020.

Compensatory Damages 1,000,000.00USD

Loss of Wages

The Petitioner was going to school on scholarship as long as he completed courses he
was supposed to have completed his courses that year approximately during Fall of 2015.
Where he was guaranteed a job at earning 200,000.00 USD per year minimum and
guaranteed job placement. Where he was an Honor Roll Student and had a 3.8 GPA
average and was offered other scholarships regarding BMW, Merecedes-Benz, and Aston
Martin. This would have entitled him to a minimum of 200,000.00 USD per year for the

five years incarcerated. Furthermore, the Petitioner has lost his range of motion in his
67.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 25 of 30

right wrist due to improper medical care from a displaced wrist bone from a compound
fracture which doesn’t allow the Petitioner to work or write properly like it used to prior
to his incarceration. This caused him to lose artistic and mechanical full range of motion
which has impacted his work. Accompanied with song lyrics and artwork for shoe
designs and T-shirts the Petitioner had missed out on shoe deals of the potential to make
10 million dollars. Also Ghostwriter deals from loss of property in which my phones
were taken and weren’t given back by the Pennsylvania State Police and were destroyed
that caused a failure in communication from the network the Petitioner has incurred
during a lifetime, as Seen in December 19, 2017’s and April 9, 2018 Motion for

Discovery Order, Exhibit 12.

Compensatory Damages 6,500,000.00USD which would be approximately 50,000-
80,000 per year for 30 years for the loss of wages per both the cars and music through a
business reputation and having to get surgery for his wrist to restore it to the way it was
prior to his incarceration, which isn’t covered by regular insurance.

Punitive Damages Requested.

Loss of Time
The Plaintiff lost 4 years 1 1months and 24 days of his life during his 20’s which was the
most pivotal point in his life, where the Plaintiff was enrolled in Universal Technical

Institute, Exhibit_18, 8. Due to acts of malfeasance by the Commonwealth of
68.

69.

Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 26 of 30

Pennsylvania and its subdivision of Law and Order through the persons specified in this
complaint. Every year during his incarceration the Plaintiff had served time in Restricted

Housing Unit Known for where Death Row Inmates serve time.

Compensatory Damages 1,818,000.00 USD equates to 1,000 per day

Punitive Damages Requested

Pain and Suffering

The Petitioner had endured being beat up, broken bones which were misplaced that hurt
everyday, teeth that were taken out due to dental negligence that haven’t been replaced,
loss of a future wife with arguments due to incarceration, scars of disfigurement being
placed in the Restricted Housing United for getting water based on my teeth being taken
out; once for getting food, getting kickout of bootcamp due to a warrant because of the
Nevada case that was pending, being in a Prison Transport Vehicle for a month estimated
amount of time with unsafe conditions, being ridiculed in jail through music defamation,
public reputation was tarnished, business relationships tarnished and business reputation
tarnished.

Compensatory Damages 1,000,000.00USD

Punitive Damages Requested

 

The Petitioner’s Grandmother died on June 17, 2019. The Petitioner couldn’t attend her

funeral. The Petitioner’s Grandmother held on to knowledge of things that were for the
Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 27 of 30

Petitioner to get that he will never be able to get back because information of those things
that were lost that money could never buy. His Grandmother was a special person to him
and the Petitioner was not able to get to talk to her before her passing due to the loss of
his numbers on his cell phone that were destroyed by the Commonwealth before the
Petitioner was able to put her on his phone call list in time before her passing, Exhibit ,

The Mental anguish of being reminded of being defamed all the time.

Compensatory Damages 1,000,000.00USD

Punitive Damages requested

TOTAL DAMAGES

COMPENSATORY DAMAGES: 20,318,000.00 USD

PUNITIVE REQUEST 100,000,000.00 USD

e CIVIL JURY TRIAL REQUESTED

EXHIBITS

Exhibit 1. Preliminary Transcripts
Exhibit 2. Suppression Transcripts
Exhibit 3. Non-Jury Trial Transcripts
Exhibit 4. Sentencing Transcripts
Exhibit 5. Complete Trial Court Docket

Exhibit 6. Omnibus Pre-Trial Motion to Suppress/ Motion to Dismiss NUNC PRO TUNC
Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 28 of 30

Exhibit 7. Commonwealth Memorandum of Law, Proposed Finding of Facts, and Conclusions of
Law.

Exhibit 8. Letter of Acknowledgement of Innocence (Centre County District Attorney Office’s)
Exhibit 9. The Superior Court of Pennsylvania PCRA Decision on Appeal

Exhibit 10. PCRA Appellee’s Brief (Centre County District Attorney Office’s Answer)
Exhibit 11. Plaintiff's PCRA Appellant Brief

Exhibit 12. PCRA Declarations filed with ali Pro Se PCRA Petitions of Perjury/Prosecutorial
Misconduct/Abuse of Process/ Insufficient Evidence.

Exhibit 13. Original Indictment/Criminal Complaint

Exhibit 14. May 24, 2015- May 25, 2015 Nittany Hospital Records

Exhibit 15. Grievances of Exhausting Remedies of May 24, 2015-May 25, 2015

Exhibit 16. October 28, 2015 Answer to Forfeiture and Condemnation and Related Paperwork
Exhibit 17. Order December 9, 2015 for Decree to Forfeiture and Condemnation

Exhibit 18. Universal Technical Institute Rancho Cucamonga Proof of Enrollment.

Exhibit 19. Nevada Elko County’s Commitment after Sentencing

Exhibit 20. Grievances of Exhausting Medical/Dental Negligence with Medical Records
Exhibit 21. Grievances of Due Process Violations in Department of Corrections

Exhibit 22. PCRA Orders Given during Due Process

Exhibit 23. Nevada Property Losses as a result of PA Wrongful Conviction

Exhibit 24. Pennsylvania Property Receipt Discovery Requested

Exhibit 25. Thomas King Kistler DUI Charges during PCRA Petition being Sub Judis

Exhibit 26. Death Certificate

Exhibit 27. Motor Vehicle Recording Discovery Requested
Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 29 of 30

FURTHER THIS DECLARANT SAYETH NAUGHT

Dated on this /(G4 , 2021.

 

I, Andre Yanick Aina, do hereby verify that the facts set forth in the above Civil Complaint and
Synopsis are a declaration of truth and are true and correct to the best of my personal knowledge
or information and belief and that any false statements herein are made subject to the penalties of

Section 4904 of the Crimes Code, (18 Pa.C.S.A.4904) and applicable civil statutes, relating to

unsworn falsification to authorities.

 

 

 

a
Andre Yariick Aina

Plaintiff

In Propria Persona
Case 4:21-cv-00794-MWB Document1 Filed 04/30/21 Page 30 of 30

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

   

Attorney No. (if applicable):
